OMB APPROVAL OMB Number: 3235-0145 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Expires:February 28, 2009 Estimated average burden hours per response 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 Information Services Group Limited (Name of Issuer) Common Stock (Title of Class of Securities) 45675Y104 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of8 pages CUSIP No. 45675Y104 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Daniel Weissman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization U.S. Number of Shares Bene- ficially Owned by Each Reporting Person With: 5.Sole Voting Power 10,000 6.Shared Voting Power 2,409,400 7.Sole Dispositive Power 10,000 8.Shared Dispositive Power 2,409,400 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,419,400 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 7.20% 12. Type of Reporting Person (See Instructions) HC Page 2 of8 pages CUSIP No. 45675Y104 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Mark Feldberg 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization U.S. Number of Shares Bene- ficially Owned by Each Reporting Person With: 5.Sole Voting Power 0 6.Shared Voting Power 2,409,400 7.Sole Dispositive Power 0 8.Shared Dispositive Power 2,409,400 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,400 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 7.17% 12. Type of Reporting Person (See Instructions) HC Page 3 of 8 pages CUSIP No. 45675Y104 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). TradeLink Securities, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Bene- ficially Owned by Each Reporting Person With: 5.Sole Voting Power 2,029,900 6.Shared Voting Power 379,500 7.Sole Dispositive Power 2,029,900 8.Shared Dispositive Power 379,500 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,400 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 7.17% 12. Type of Reporting Person (See Instructions) BD, HC Page 4 of8 pages Item 1. (a) Name of IssuerInformation Services Group, Inc. (b) Address of Issuer’s Principal Executive Offices Four Stamford Plaza, 107 Elm Street, Stamford, CT 06902 Item 2. (a) Name of Person Filing 1) Daniel Weissman 2) Mark Feldberg 3) TradeLink Securities, LLC (b) Address of Principal Business Office or, if none, Residence 1) c/o TradeLink Securities, LLC, 71 S. Wacker Drive, Suite 1900, Chicago, Illinois 60606 2) c/o Feldberg Enterprises, Inc., 546 Aguajito Road, Carmel, CA 93923 3) 71 S. Wacker Drive, Suite1900, Chicago, Illinois 60606 (c) Citizenship 1) U.S. 2) U.S. 3) Delaware (d) Title of Class of SecuritiesCommon Stock (e) CUSIP Number45675Y104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ý Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) ý A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). Page 5 of 8 pages (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. (a) Amount beneficially owned: 1)Daniel Weissman: warrants to purchase 2,419,400 shares of issuer common stock 2) Mark Feldberg: warrants to purchase 2,409,400 shares of issuer common stock 3)TradeLink Securities, LLC: warrants to purchase 2,409,400 shares of issuer common stock (b) Percent of class: 1)7.2% 2) 7.17% 3)7.17% Based on 31,179,000 shares outstanding as of December31, 2007 (c) Number of shares as to which the person has: (i)Sole power to vote or direct the vote:See responses to Item 5 on the attached cover pages. (ii)Shared power to vote or direct the vote:See responses to Item 5 on the attached cover pages. (iii)Sole power to dispose or to direct the disposition of:See responses to Item 5 on the attached cover pages. (iv)Shared power to dispose or to direct the disposition of:See responses to Item 5 on the attached cover pages. Shares reported beneficially owned by Daniel Weissman, Mark Feldberg and TradeLink Securities, LLC consist of warrants to purchase issuer common stock that may be deemed to be beneficially owned as of December31, 2007 pursuant to Rule 13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class. Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Page 6 of 8 pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. The shares of issuer common stock subject to warrants that are being reported by Daniel Weissman and Mark Feldberg as control persons are beneficially owned by TradeLink Securities, LLC, a registered broker-dealer.Mark Feldberg’s control ownership is through Feldberg Enterprises, Inc., a California corporation.379,500 of the 2,409,400 shares subject to warrants being reported as beneficially owned by TradeLink Securities, LLC are held through a subsidiary, Kangaroo Investments, LLC, a Delaware limited liability company. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page7 of8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 11, /s/Daniel Weissman Daniel Weissman /s/Mark Feldberg Mark Feldberg TRADELINK SECURITIES, LLC /s/Daniel Weissman Daniel Weissman Partner
